Order filed November 17, 2016




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00899-CV
                                    ____________

                        LUCILLE R. KELLEY, Appellant

                                          V.

          ALDINE INDEPENDENT SCHOOL DISTRICT, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-17475

                                      ORDER

      The reporter’s record consists of a one-volume transcript of proceedings held
July 27, 2015. The transcript reflects one exhibit (the report of Dr. Stephen A. Carter)
was admitted during those proceedings. The exhibit is not included in the reporter’s
record. The clerk’s record indicates that the court reporter tendered the original
exhibit to the district clerk for filing on December 31, 2015.

      Accordingly, the Harris County District Clerk is directed to file a
supplemental clerk’s record on or before November 30, 2016, containing the exhibit
tendered by the court reporter on December 31, 2015. If the exhibit is not part of the
case file, the district clerk is directed to file a supplemental clerk’s record containing
a certified statement that the omitted item is not a part of the case file.

                                    PER CURIAM




                                            2